Name: Commission Regulation (EEC) No 1154/83 of 16 May 1983 amending Regulation (EEC) No 689/83 with regard to the coefficients applicable to the monetary compensatory amounts for certain denaturants incorporated in compound feedingstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 5 . 83 Official Journal of the European Communities No L 127/5 COMMISSION REGULATION (EEC) No 1154/83 of 16 May 1983 amending Regulation (EEC) No 689/83 with regard to the coefficients applicable to the monetary compensatory amounts for certain denaturants incorporated in compound feedingstuffs (b) In intra-Community trade and trade with non ­ member countries the additional amounts specified above shall, if the products contain skimmed-milk powder purchased under the conditions laid down in Regulations (EEC) No 368/77 (OJ No L 52, 24. 2. 1977) and (EEC) No 443/77 (OJ No L 58 , 3 . 3 . 1977) and more than 9,0 grams of iron and/or more than 1,2 grams of copper per 100 kilograms, be multi ­ plied by the coefficient 0,25. However, the coefficient 0,53 which applied to those products up to 19 December 1982 shall , at the request of the trader, continue to apply to quantities of products in respect of which evidence is provided that the skimmed-milk powder was purchased before 3 November 1982. The above provisions shall apply to trade carried on by 31 December 1983 where these products contain fish meal .' 2. In Note (6) to Part 5, the fourth and fifth subpara ­ graphs are replaced by the following : 'In intra-Community trade and trade with non ­ member countries the additional amounts specified above shall, if the products contain skimmed-milk powder purchased under the conditions laid down in Regulations (EEC) No 368/77 (OJ No L 52, 24. 2. 1977) and (EEC) No 443/77 (OJ No L 58, 3 . 3 . 1977) and more than 9,0 grams of iron and/or more than 1,2 grams of copper per 100 kilograms, be multiplied by the coefficient 0,25 . However, the coefficient 0,53 which applied to those products up to 19 December 1982 shall, at the request of the trader, continue to apply to quantities in respect of which evidence is provided that the skimmed-milk powder was purchased before 3 November 1982. The above provisions shall apply to trade carried on by 31 December 1983 where these products contain fish meal .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agricultural following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 3439/82 (2), and in particular Article 6 thereof, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 689/83 (3), as last amended by Regulation (EEC) No 1 108/83 (4) ; Whereas at (b) of Note (8) to Part 1 and in the fourth subparagraph of Note (6) to Part 5 of Annex I to Regu ­ lation (EEC) No 689/83 reference is made to a limit of 9,0 grams of iron and/or 1,2 grams of copper per 100 kilograms of feedingstuffs for determining whether or not a coefficient is to be applied in the calculation of the monetary compensatory amount ; whereas when the limit was raised from 6 to 9 grams of iron by Commission Regulation (EEC) No 636/83 (*) certain other ingredients of denaturing substances which had not been used for some time were eliminated ; whereas, however, it has emerged that in trade between Member States and trade with non-member countries, products containing skimmed-milk powder denatured with fish meal are still being marketed ; whereas the coefficients should therefore be reintroduced in respect of such products with effect from the date of application of Regulation (EEC) No 636/83 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committees for Milk and Milk Products and for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 689/83 is hereby amended as follows : 1 . In Note (8) to Part 1 , point (b) is replaced by the following : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. However, at the request of an interested party, it shall apply with effect from 22 March 1983 . (') OJ No L 106, 12. 5 . 1971 , p. 1 . (2) OJ No L 362, 23 . 12. 1982, p. 4. (3) OJ No L 80, 25 . 3 . 1983, p. 1 . (4) OJ No L 122, 9 . 5. 1983, p. 1 . 0 OJ No L 73, 19 . 3 . 1983, p. 35 . No L 127/6 Official Journal of the European Communities 17. 5. 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 May 1983 . For the Commission Poul DALSAGER Member of the Commission